Title: From Thomas Jefferson to Henry Dearborn, 21 May 1806
From: Jefferson, Thomas
To: Dearborn, Henry


                        
                            Dear Sir
                     
                            Monticello May 21. 06
                        
                        I am very happy you have been able to find an Agent for the Chickasaws on such good recommendation and so
                            promising an appearance as mr Wright, and entirely approve of his appointment. Majr. Fortier has not appeared here.
                        Our post is not well organised. tho’ two mails a week on Mondays & Wednesdays leave Washington for Milton,
                            yet both leave Milton on the same day, Saturday. so that tho’ you can write twice, I can answer but once a week. hence to
                            your letter of the 13th. you cannot recieve this answer till the 27th. however it is too late now to propose an alteration
                            to mr Bradley, as I desire him to send me no mail after that which leaves Washington on the 28th. or 29th. inst. as I
                            expect to leave this June 4. & to be with you on the 7th. Accept affectionate salutations & assurances of great
                            esteem & respect.
                        
                            Th: Jefferson
                     
                        
                    